DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the fluid channel is at least 0.5 cm from the valve element. Since the valve admits flow through the fluid channel, it must be 0 cm from the fluid channel. Also, the valve element cannot be arranged counter to a conducting direction of the connecting element because no direction of the valve element has been defined. Only a direction may be “counter” to another direction. Reciting elements counter to each other would not be possible. It is suggested for “the valve element” to be replaced with -- a valve element direction --.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Egner-Walter              (US 2011/0185531) in view of Bousset (US 2014/0366301).
As to claim 1, Egner-Walter discloses a wiper arm adapter device (Fig. 7) comprising:
at least one fluid channel (First fluid channel: The space inside of 44.1 and 44; Second fluid channel: 45.1 and 45) for conducting a fluid (paragraph 36), and
at least one connecting unit (39) for connecting the fluid channel to a fluid line element (14) of a wiper arm (1) and/or to a wiper blade adapter (16) (paragraph 33), and
wherein the connecting unit has at least one connecting element (First connecting element: The tube which consists of 44.1 and 44; Second connecting element: The tube which consists of 45.1 and 45) which at least partially delimits the fluid channel.
Egner-Walter does not disclose wherein the connecting unit has at least one valve element which is arranged on the connecting element and is configured to form the fluidic connection of the fluid channel to the wiper blade adapter.
Bousset discloses wherein a connecting unit (8) has at least one valve element (The “nonreturn valve”) which is arranged on a connecting element (The body of 8) and is configured to form a fluidic connection of a fluid channel (The space inside of 8) to the wiper blade adapter                                      (paragraph 73, and Figs. 1A and 2).
It would have been obvious to have modified Egner-Walter such that the connecting unit has at least one valve element (in each fluid channel) which is arranged on the connecting element and is configured to form the fluidic connection of the fluid channel to the wiper blade adapter, as taught by Bousset, in order to prevent the reflow of liquid back toward the source of the fluid (paragraph 73).

As to claims 3 and 13, characterized in that the valve element is arranged within a wiper-blade-adapter-side end region or a fluid-line-element-side end region of the fluid channel (Figs. 6 and 7).
As to claims 4 and 14, characterized in that the connecting element is at least partially configured as an attachment stub (The tube which consists of 44.1, 45.1, 44, and 45) in at least one attachment region (The region including the attachment stub) of the connecting element, wherein the valve element is at least partially arranged within the attachment region (The valve would be within said tube).
As to claims 5 and 15, characterized in that the connecting element is configured in such a manner and/or the valve element is arranged in such a manner that the fluid channel is formed at least substantially rectilinearly at a minimum distance of at least 0.5 cm from the valve element in and/or counter to a conducting direction of the connecting element (Current flowing through 15 would be alternating current and the current at times flows counter the flow of fluid in the fluid channel. Also, a direction of the fluid channel may be interpreted as the forward direction and a direction of the connecting element as the reverse direction).
As to claims 6 and 16, characterized in that the valve element is configured as a Dunlop valve, as a Sclaverand valve, as a Schrader valve, as a diaphragm valve or as a nonreturn valve (The valve is a nonreturn valve; paragraph 73).
As to claims 7 and 17, characterized in that the connecting unit has at least one further connecting element and at least one further valve element, wherein the further valve element is arranged on the further connecting element (Two connecting elements and two valve elements are present; See claim 1).

As to claim 9, Egner-Walter discloses a wiper arm with at least one wiper arm adapter device (16) according to Claim 1.
As to claim 10, Egner-Walter discloses a wiper with at least one wiper blade (9) and with at least one wiper arm (1) according to Claim 9.
As to claim 11, Egner-Walter discloses a wiper arm adapter device comprising
at least one fluid channel (First fluid channel: The space inside of 44.1 and 44; Second fluid channel: 45.1 and 45) for conducting a fluid (paragraph 36), and
at least one connecting unit (39) for fluidically connecting the fluid channel to a fluid attachment element (27, 32, 33) of the wiper blade adapter (paragraphs 29-30),
wherein the connecting unit has at least one connecting element (First connecting element: The tube which consists of 44.1 and 44; Second connecting element: The tube which consists of 45.1 and 45) which at least partially delimits the fluid channel, and
Egner-Walter does not disclose wherein the connecting unit has at least one valve element which is arranged on the connecting element and is configured to form the fluidic connection of the fluid channel to the fluid attachment element in a closeable manner.
Bousset discloses wherein a connecting unit (8) has at least one valve element (The “nonreturn valve”) which is arranged on a connecting element (The body of 8) and is configured to form a fluidic connection of a fluid channel (The space inside of 8) to the fluid attachment element in a closeable manner (A nonreturn valve opens and closes the fluid channel; paragraph 73, and Figs. 1A and 2).
It would have been obvious to have modified Egner-Walter such that the connecting unit has at least one valve element (in each fluid channel) which is arranged on the connecting element and is 
As to claim 12, characterized in that the valve element is configured to close the fluid channel in a water-tight manner, depending on a state characteristic variable of the fluid disposed within an immediate vicinity of the fluid channel that is adjacent to the valve element (A nonreturn valve opens and closes the fluid channel, and when the fluid is in a state of high enough pressure the valve opens, and a closed channel would not allow water to pass through it; paragraph 73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723